IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,441-01


EX PARTE TODD MICHAEL DUREN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 00-F-519-202
IN THE 202ND DISTRICT COURT FROM BOWIE COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Sixth Court of Appeals affirmed his conviction. Duren v.
State, 87 S.W.3d 719 (Tex. App.-Texarkana 2002).
	On October 29, 2008, this Court remanded this application to the trial court where a hearing
was held and testimony received.  On August 18, 2009, the trial court signed findings of fact and
conclusions of law that were based on testimony from that hearing and recommended that relief be
denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: September 23, 2009
Do not publish